Exhibit 10.2

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

364-DAY CREDIT AGREEMENT

 

dated as of

 

DECEMBER 17, 2004

 

among

 

INERGY, L.P.

 

as the Borrower

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

LEHMAN COMMERCIAL PAPER INC. and WACHOVIA BANK, NATIONAL

ASSOCIATION,

as Co-Syndication Agents

 

and

 

FLEET NATIONAL BANK, as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and LEHMAN BROTHERS INC.,

as Joint Bookrunners and Co-Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   24

SECTION 1.03.

  

Terms Generally

   24

SECTION 1.04.

  

Accounting Terms; GAAP

   25 ARTICLE II      The Credits     

SECTION 2.01.

  

Commitments

   25

SECTION 2.02.

  

Loans and Borrowings

   25

SECTION 2.03.

  

Requests for Revolving Borrowings

   26

SECTION 2.04.

  

Intentionally Omitted

   26

SECTION 2.05.

  

Intentionally Omitted

   26

SECTION 2.06.

  

Intentionally Omitted

   26

SECTION 2.07.

  

Funding of Borrowings

   26

SECTION 2.08.

  

Interest Elections

   27

SECTION 2.09.

  

Termination and Reduction of Commitments

   28

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

   29

SECTION 2.11.

  

Prepayment of Loans

   29

SECTION 2.12.

  

Fees

   31

SECTION 2.13.

  

Interest

   32

SECTION 2.14.

  

Alternate Rate of Interest

   32

SECTION 2.15.

  

Increased Costs

   33

SECTION 2.16.

  

Break Funding Payments

   34

SECTION 2.17.

  

Taxes

   34

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   35

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

   37 ARTICLE III      Representations and Warranties     

SECTION 3.01.

  

Organization; Powers; Ownership

   38

SECTION 3.02.

  

Authorization; Enforceability

   38

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   38

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   39

 

i



--------------------------------------------------------------------------------

SECTION 3.05.

  

Properties

   39

SECTION 3.06.

  

Litigation, Contingent Obligations, Labor and Environmental Matters

   39

SECTION 3.07.

  

Compliance with Laws; Governmental Approvals

   40

SECTION 3.08.

  

Investment and Holding Company Status

   41

SECTION 3.09.

  

Taxes

   41

SECTION 3.10.

  

ERISA

   41

SECTION 3.11.

  

Disclosure

   41

SECTION 3.12.

  

No Default

   41

SECTION 3.13.

  

Margin Stock

   42

SECTION 3.14.

  

No Burdensome Restrictions

   42

SECTION 3.15.

  

Solvency

   42

SECTION 3.16.

  

Debt and Permitted Investments

   42

SECTION 3.17.

  

Fiscal Year

   42 ARTICLE IV      Conditions     

SECTION 4.01.

  

Effective Date

   42

SECTION 4.02.

  

Each Credit Event

   45 ARTICLE V      Affirmative Covenants     

SECTION 5.01.

  

Financial Statements and Other Information

   46

SECTION 5.02.

  

Notices of Material Events

   47

SECTION 5.03.

  

Existence; Conduct of Business

   48

SECTION 5.04.

  

Payment of Obligations

   48

SECTION 5.05.

  

Maintenance of Properties; Insurance

   48

SECTION 5.06.

  

Books and Records; Inspection Rights

   49

SECTION 5.07.

  

Compliance with Laws

   50

SECTION 5.08.

  

Use of Proceeds

   50

SECTION 5.09.

  

Subsidiary Guaranty

   50

SECTION 5.10.

  

Location of Collateral

   50

SECTION 5.11.

  

Performance of Obligations; Further Assurances

   51

SECTION 5.12.

  

Risk Management Policy

   52

SECTION 5.13.

  

Acquisition of Property and Assets

   52

SECTION 5.14.

  

ERISA

   52

SECTION 5.15.

  

Environmental Reports

   53

 

ii



--------------------------------------------------------------------------------

ARTICLE VI      Negative Covenants     

SECTION 6.01.

  

Debt

   53

SECTION 6.02.

  

Liens

   53

SECTION 6.03.

  

Mergers; Sales of Assets; Sale-Leasebacks and other Fundamental Changes

   53

SECTION 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

   54

SECTION 6.05.

  

Hedging Agreements; Put Agreements

   55

SECTION 6.06.

  

Restricted Payments

   55

SECTION 6.07.

  

Transactions with Affiliates

   55

SECTION 6.08.

  

Restrictive Agreements

   56

SECTION 6.09.

  

Changes in Accounting Principles; Fiscal Year

   56

SECTION 6.10.

  

Lease Obligations

   56

SECTION 6.11.

  

Amendments to Organic Documents

   56

SECTION 6.12.

  

Financial Covenants

   57 ARTICLE VII      Events of Default      ARTICLE VIII      The
Administrative Agent      ARTICLE IX      Miscellaneous     

SECTION 9.01.

  

Notices

   64

SECTION 9.02.

  

Waivers; Amendments

   64

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   65

SECTION 9.04.

  

Successors and Assigns

   66

SECTION 9.05.

  

Survival

   69

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   69

SECTION 9.07.

  

Severability

   70

SECTION 9.08.

  

Right of Setoff

   70

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   70

SECTION 9.10.

  

WAIVER OF JURY TRIAL

   71

SECTION 9.11.

  

Headings

   71

SECTION 9.12.

  

Confidentiality

   71

SECTION 9.13.

  

USA PATRIOT Act

   71

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 3.01 — Subsidiaries

Schedule 3.05 — Properties

Schedule 5.10 — Location of Collateral

Schedule 6.01 — Existing Debt

Schedule 6.02 — Permitted Liens

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Written Money Transfer Instruction

Exhibit D — List of Closing Documents

Exhibit E — Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

 

364-DAY CREDIT AGREEMENT dated as of December 17, 2004, among INERGY, L.P., the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, LEHMAN
COMMERCIAL PAPER INC. and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents and FLEET NATIONAL BANK, as Documentation Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Combined Commitment” means the sum of the Aggregate Commitment and
the “Aggregate Commitment” under the 5-Year Credit Agreement, as such amounts
may be reduced or modified at any time or from time to time pursuant to the
terms hereof and the terms of the 5-Year Credit Agreement. On the Effective
Date, the Aggregate Combined Commitment is Seven Hundred Million Dollars
($700,000,000).

 

“Aggregate Commitment” means the sum of the Commitments, as such amount may be
reduced or modified at any time or from time to time pursuant to the terms
hereof. On the Effective Date, the Aggregate Commitment is Three Hundred
Seventy-Five Million Dollars ($375,000,000).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on

 



--------------------------------------------------------------------------------

such day plus ½ of 1%. Any change in the Alternate Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Annual Budget” means a budget setting forth detailed quarterly projections of
the earnings and expenditures of the Borrower and its Consolidated Subsidiaries.

 

“Applicable Laws” means all applicable provisions of constitutions, statutes,
laws, ordinances, rules, treaties, regulations, permits, licenses, approvals,
interpretations and orders of all Governmental Authorities and all orders and
decrees of all courts and arbitrators.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Pledge Percentage” means 100%, but (x) 65% in the case of a pledge
of Capital Stock of a First Tier Foreign Subsidiary to the extent a 100% pledge
would cause a Deemed Dividend Problem or (y) 0% in the case a pledge of Capital
Stock of such a Subsidiary would cause a Financial Assistance Problem.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee”, as the case may be, based
upon the Total Leverage Ratio as reflected in the then most recently delivered
Financials:

 

Pricing Level:

--------------------------------------------------------------------------------

   Total Leverage
Ratio:


--------------------------------------------------------------------------------

   Commitment
Fee:


--------------------------------------------------------------------------------

    ABR
Spread:


--------------------------------------------------------------------------------

    Eurodollar
Spread:


--------------------------------------------------------------------------------

 

Level I

   £3.0x    0.300 %   0.250 %   1.750 %

Level II

   >3.0x but £3.5x    0.375 %   0.500 %   2.000 %

Level III

   >3.5x but £4.0x    0.375 %   0.750 %   2.250 %

Level IV

   >4.0x but £4.5x    0.500 %   1.000 %   2.500 %

Level V

   >4.5x    0.500 %   1.250 %   2.750 %

 

For purposes of the foregoing,

 

(i) if at any time the Borrower fails to deliver the Financials required under
Section 5.01(a) or 5.01(b) on or before the date such Financials are due,
Pricing Level V shall be deemed applicable for the period commencing five (5)
Business Days after such required date of delivery and ending on the date which

 

2



--------------------------------------------------------------------------------

is five (5) Business Days after such Financials are actually delivered, after
which the Pricing Level shall be determined in accordance with the table above
as applicable;

 

(ii) adjustments, if any, to the Pricing Level then in effect shall be effective
five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Pricing Level shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change); and

 

(iii) each determination of the Applicable Rate made by the Administrative Agent
in accordance with the foregoing shall, if reasonably determined, be conclusive
and binding on the Borrower and each Lender.

 

Notwithstanding the foregoing, Pricing Level V shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
period ending on or about December 31, 2004 and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with the preceding
provisions.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Cash” means, with respect to the Borrower, for any period:

 

(a) the sum of:

 

(1) all cash and cash equivalents of the Borrower and its Subsidiaries on hand
at the end of such period; and

 

(2) all additional cash and cash equivalents of the Borrower and its
Subsidiaries on hand on the date of determination of Available Cash for such
period resulting from “Working Capital Loans” under, and as defined in, the
5-Year Credit Agreement, made after the end of such period;

 

3



--------------------------------------------------------------------------------

(b) less the total amount of any cash reserves that is necessary or appropriate
in the reasonable discretion of the Borrower to:

 

(1) provide for the proper conduct of the business of the Borrower and its
Subsidiaries (including reserves for future Capital Expenditures and for future
credit needs of the Borrower and its Subsidiaries) after such period;

 

(2) pay 50% of the interest to be paid on the Loans hereunder and the “Loans”
under, and as defined in, the 5-Year Credit Agreement and any Permitted Debt in
the next fiscal quarter; and

 

(3) comply with applicable law or any debt instrument or other agreement or
obligation to which the Borrower or any of its Subsidiaries is a party or its
assets are subject;

 

provided, further, that disbursements made by the Borrower or any of its
Subsidiaries or cash reserves established, increased or reduced after the end of
such period but on or before the date of determination of Available Cash for
such period shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such period if the
Borrower so determines.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Inergy, L.P., a Delaware limited partnership.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“BSA” means all Bank Secrecy Act laws and regulations, as amended.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois and New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

“Capital Expenditures” means expenditures made and liabilities incurred that
should, in accordance with GAAP, be classified and accounted for as capital
expenditures.

 

“Capital Lease” means a lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.

 

“Change in Control” means (i) the Borrower ceases to own and control 100% of the
outstanding Capital Stock of Inergy Propane; (ii) Inergy Holdings ceases to own
and control 100% of the outstanding Capital Stock of Inergy GP; (iii) any Person
or group of Persons (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934), other than New Inergy Propane, shall acquire, directly or
indirectly, more than 30% of the outstanding Capital Stock of the Borrower; (iv)
Inergy GP ceases to be the managing general partner of the Borrower; (v) a
majority of the seats on the board of directors (or other applicable governing
body) of Inergy GP shall at any time after the Effective Date be occupied by
Persons who were not nominated by Inergy GP or Inergy Holdings, by a majority of
the board of directors (or other applicable governing body) of Inergy GP or
Inergy Holdings or by Persons so nominated; (vi) a majority of the seats on the
board of directors (or other applicable governing body) of Inergy Propane shall
at any time after the Effective Date be occupied by Persons who were not
nominated by Inergy Propane or Inergy Holdings, by a majority of the board of
directors (or other applicable governing body) of Inergy Propane or Inergy
Holdings or by Persons so nominated; or (vii) any pledgor under any Pledge
Agreement shall grant or suffer to exist any Lien on such pledgor’s interest in
any Collateral described therein, except in each case for any Permitted Lien.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property and interests in property now owned or hereafter
acquired by any Credit Party in or upon which a security interest, lien or
mortgage is granted to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, whether under the Pledge and Security Agreement, under
any of the other Collateral Documents or under any of the other Credit
Documents.

 

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement or the 5-Year Credit Agreement pursuant to
which the Administrative Agent is granted a security interest in Collateral,
including, without limitation, the Pledge and Security Agreement, the Mortgages
and all other security agreements, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other

 

5



--------------------------------------------------------------------------------

written matter whether heretofore, now, or hereafter executed by or on behalf of
the Borrower or any of its Subsidiaries and delivered to the Administrative
Agent or any of the Lenders, together with all agreements and documents referred
to therein or contemplated thereby.

 

“Collateral Release Event” is defined in Section 5.10.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to the Borrower and its Consolidated
Subsidiaries for any period, an amount equal to: (i) net income for such period,
plus (ii) amounts deducted in the computation thereof for (a) interest expense,
(b) federal, state and local income taxes, and (c) depreciation and
amortization, plus or minus, as the case may be, (iii) gains or losses from the
sale of assets in the ordinary course of business, and plus or minus, as the
case may be, (iv) extraordinary non-cash gains or losses for such period;
provided, that for the purposes of determining Consolidated EBITDA for any
period during which a Permitted Acquisition is consummated, Consolidated EBITDA
shall be adjusted in a manner reasonably satisfactory to the Administrative
Agent to give effect to the consummation of such Permitted Acquisition on a pro
forma basis, as if such Permitted Acquisition occurred on the first day of such
period.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Consolidated Subsidiaries, for any period, an amount equal to (i) all interest
in respect of Debt accrued during such period (whether or not actually paid
during such period), plus (ii) the net amount payable (or minus the net amount
receivable) under interest rate Hedging Agreements accrued during such period
(whether or not actually paid or received during such period) plus (iii) on a
pro-forma basis, the sum of all interest accrued relating to Debt incurred in
connection with any Permitted Acquisition calculated in a manner reasonably
satisfactory to the Administrative Agent, excluding in each case up front
financing fees payable in connection with the consummation of the transactions
contemplated hereby.

 

“Consolidated Subsidiary” means for any Person, each Subsidiary of such Person
(whether existing on the Effective Date or thereafter created or acquired) the
financial statements of which shall be (or should have been) consolidated with
the financial statements of such Person in accordance with GAAP.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Subsidiary” means a direct or indirect Subsidiary of the Borrower
and with respect to which the Borrower owns not less than fifty-one percent
(51%) of the voting equity interests of such Subsidiary.

 

“Co-Syndication Agent” means each of Lehman Commercial Paper Inc. and Wachovia
Bank, National Association in its capacity as co-syndication agent for the
credit facility evidenced by this Agreement.

 

“Credit Documents” means this Agreement, the 5-Year Credit Agreement, any
promissory notes executed and delivered pursuant to Section 2.10(e), the
Subsidiary Guaranty, the Collateral Documents and any and all other instruments
and documents executed and delivered in connection with any of the foregoing.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt” means, with respect to any Person, without duplication (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (including repurchase obligations, but not including
customer deposits), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or letters of credit in support of
bonds, notes, debentures or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under any conditional sale or other title retention agreement
relating to property purchased by such Person, (e) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
(including, without duplication, obligations under a non-compete or similar
agreement) to the extent such obligations are reportable under GAAP, (f) all
obligations of such Person as lessee under Capital Leases of such Person or
leases of such Person for which such Person retains tax ownership of the
property subject to a lease, (g) all obligations of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (h) all
Guaranties of such Person, (i) all obligations of such Person with respect to
interest rate protection agreements (including, without limitation, interest
rate Hedging Agreements) or foreign currency exchange agreements (valued at the
termination value thereof computed in accordance with a method approved by the
International Swap Dealers Association and agreed to by such Person in the
applicable Hedging Agreement, if any), (j) all obligations of such Person as an
account party in respect of letters of credit (1) securing Debt (other than
letters of credit obtained in the ordinary course of business and consistent
with past practices) or (2) obtained for any purpose not in the ordinary course
of business or not consistent with past practices, (k) all obligations of such
Person in respect of bankers’ acceptances and (l) all current liabilities in
respect of unfunded vested benefits under a Pension Plan covered by ERISA;
provided that accrued expenses and accounts payable incurred in the ordinary
course of business shall not constitute Debt. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general

 

7



--------------------------------------------------------------------------------

partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt provide that such Person is not liable
therefor.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Documentation Agent” means Fleet National Bank in its capacity as documentation
agent for the credit facility evidenced by this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or Governmental Authorities, relating to the protection of
human health (including, but not limited to employee health and safety) or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means Inergy Canada Corporation, a Canadian ULC, so long
as such Subsidiary meets all of the following conditions: (i) the Borrower’s and
its other Subsidiaries’ investments in and advances to such Subsidiary are less
than $5,000,000; (ii) the fair market value of the assets of such Subsidiary
totals less than $1,000,000 (as determined by the Borrower in good faith); and
(iii) EBITDA (as defined below) from such Subsidiary is less than $1,000,000 per
annum. For the purposes of this definition, “EBITDA” means, with respect to such
Subsidiary, for any period, an amount equal to: (1) net income for such period,
plus (2) amounts deducted in the computation thereof for (a) interest expense,
(b) federal, state, provincial and local income taxes, and (c) depreciation and
amortization, plus or minus, as the case may be, (3) gains or losses from the
sale of assets in the ordinary course of business, and plus or minus, as the
case may be, (4) extraordinary non-cash gains or losses for such period.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located or

 

9



--------------------------------------------------------------------------------

the jurisdiction of any Lender’s applicable lending office and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a) (it being understood and agreed, for the avoidance
of doubt, that any withholding tax imposed on a Foreign Lender as a result of a
Change in Law or regulation or interpretation thereof occurring after the time
such Foreign Lender became a party to this Agreement shall not be an Excluded
Tax).

 

“Existing Credit Agreement” means that certain Sixth Amended and Restated Credit
Agreement dated as of May 27, 2004 by and among Inergy Propane, the lenders
party thereto and Wachovia Bank, National Association as administrative agent,
as the same has been amended, supplemented or otherwise modified from time to
time prior to the Effective Date.

 

“Existing Senior Debt” means the Debt of the Credit Parties under the Existing
Credit Agreement and the loan documents executed in connection therewith.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its Capital Stock from being pledged pursuant to a Pledge Agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary.

 

“Financial Officer” means, as to any Person, the president, chief financial
officer or controller of such Person.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s Capital Stock.

 

“Fiscal Year” means the 52-week fiscal year of any Person ending September 30 of
each calendar year.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower required to be
delivered pursuant to Section 5.01(a) or 5.01(b).

 

10



--------------------------------------------------------------------------------

“5-Year Credit Agreement” means that certain 5-Year Credit Agreement dated as of
the Effective Date by and among the Borrower, the lenders party thereto and the
Administrative Agent, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authorities” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guaranty” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing or having the economic effect of guaranteeing any Debt of
any other Person (the “primary obligor”) (excluding endorsements of checks for
collection or deposit in the ordinary course of business) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Debt, (ii) to purchase
property, securities or services for the purpose of assuring the owner of such
Debt of the payment of such Debt or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or

 

11



--------------------------------------------------------------------------------

former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedging Agreement.

 

“Holders of Secured Obligations” means the holders of the Obligations and the
holders of the “Obligations” under the 5-Year Credit Agreement, in each case
from time to time and shall include (i) each Lender in respect of its Loans and
each lender under the 5-Year Credit Agreement in respect of its “Loans” and “LC
Exposure” thereunder, (ii) the Administrative Agent, the Lenders and the lenders
under the 5-Year Credit Agreement in respect of all other present and future
obligations and liabilities of the Borrower and each Subsidiary of every type
and description arising under or in connection with the Credit Agreement, the
5-Year Credit Agreement or any other Credit Document, (iii) each Lender, each
affiliate of such Lender, each lender under the 5-Year Credit Agreement and each
affiliate of such lender, in each case in respect of Hedging Agreements entered
into with such Person by the Borrower or any Subsidiary, (iv) each indemnified
party under Section 9.03 in respect of the obligations and liabilities of the
Borrower to such Person hereunder and under the other Credit Documents, and (v)
their respective successors and (in the case of a Lender, permitted) transferees
and assigns.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Inergy GP” means Inergy GP, LLC, a Delaware limited liability company.

 

“Inergy Holdings” means Inergy Holdings, LLC, a Delaware limited liability
company.

 

“Inergy Propane” means Inergy Propane, LLC, a Delaware limited liability
company.

 

“Information Memorandum” means the Confidential Information Memorandum dated
November 2004 relating to the Borrower and the Transactions.

 

“Interest Coverage Ratio” means, at any time, the ratio of (i) Consolidated
EBITDA of the Borrower and its Consolidated Subsidiaries to (ii) Consolidated
Interest Expense of the Borrower and its Consolidated Subsidiaries, in each case
for the four fiscal quarters then most recently ended.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or with
the consent of each Lender, nine or

 

12



--------------------------------------------------------------------------------

twelve months) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person and any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including without limitation any direct or indirect contribution by such Person
of property or assets to a joint venture, partnership or other business entity
in which such Person retains an interest (it being understood that a direct or
indirect purchase or other acquisition by such Person of assets of any other
Person (other than stock or other securities) shall not constitute an
“Investment” for purposes of this Agreement).

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $3,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means any mortgage, deed of trust, pledge security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the

 

13



--------------------------------------------------------------------------------

foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial condition of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights of or benefits available
to the Lenders under this Agreement and the other Credit Documents.

 

“Material Debt” means Debt (other than the Loans and the “Loans” and “Letters of
Credit” under the 5-Year Credit Agreement), or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $5,000,000. For purposes of
determining Material Debt, the “principal amount” of the obligations of the
Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Material Subsidiary” means any Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower for the period of four consecutive fiscal
quarters then ended, contributes greater than three percent (3%) of the
Borrower’s Consolidated EBITDA for such period or (ii) the consolidated total
assets of which as of the end of such fiscal quarter were greater than three
percent (3%) of the Borrower’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the Consolidated EBITDA
contributed by, or consolidated total assets of, all Subsidiaries that are not
Material Subsidiaries exceeds five percent (5%) of the Borrower’s Consolidated
EBITDA for any such period or five percent (5%) of the Borrower’s Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

 

“Maturity Date” means December 17, 2005.

 

“Midstream Business” means the business of storage, processing, marketing and/or
transmission of gas, oil or products thereof, including, without limitation,
owning and operating pipelines, storage facilities, processing plants and
facilities and gathering systems, and other assets related thereto.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each of those certain mortgages and deeds of trust entered into
by the Credit Parties pursuant hereto or in connection herewith, in each case as
amended, restated, supplemented or otherwise modified from time to time.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Inergy Propane, LLC” means New Inergy Propane, LLC, a Delaware limited
liability company.

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower or any Subsidiary Guarantor to the
Administrative Agent, any Lender, any Affiliate of the Administrative Agent or
any Lender, or any indemnified Person hereunder, of any kind or nature, present
or future, arising under this Agreement, the Subsidiary Guaranty, any Collateral
Document, any Hedging Agreement (to the extent such Hedging Agreement is with a
Lender or its Affiliate) or any other Credit Document, whether or not evidenced
by any note, guaranty or other instrument, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any Subsidiary
Guarantor under this Agreement or any other Credit Document.

 

“Organic Documents” means, relative to any Credit Party, its partnership
agreement, limited liability company or operating agreement, bylaws, certificate
or articles of partnership, certificate or articles of formation, certificate or
articles of incorporation and other like documents, and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of Capital Stock or other equity interests.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (other than
Excluded Taxes) arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means an acquisition (or series of related acquisitions)
by the Borrower or any Subsidiary Guarantor of all or any part of the assets of
another Person (such assets being referred to herein as the “Target Assets”) or
of at least fifty-one percent (51%) of the voting equity interests of another
Person (such Person, together with any and all Subsidiaries of such Person,
being referred to herein as the “Target”) in each case made in compliance with
all of the following terms and conditions:

 

(1) the Target is in, or the Target Assets are employed in, the same line of
business as the Borrower, or in any Midstream Business;

 

15



--------------------------------------------------------------------------------

(2) in the case of an equity acquisition, the Target is (or, immediately after
giving effect to such acquisition, will be) a Controlled Subsidiary of the
Borrower (or, in the case of an equity acquisition in the form of a merger, (a)
the Target is merged with and into the Borrower or a Controlled Subsidiary, with
the Borrower or such Controlled Subsidiary, as the case may be, being the
surviving entity, or (b) the Target is merged with and into a Controlled
Subsidiary with the Target being the surviving entity, provided that such
surviving entity qualifies as a Controlled Subsidiary);

 

(3) no Default or Event of Default exists at the time of the acquisition or
would result therefrom;

 

(4) unless the Borrower demonstrates to the reasonable satisfaction of the
Administrative Agent that the Total Leverage Ratio (adjusted in a manner
reasonably acceptable to the Administrative to give effect to such acquisition
on a pro forma basis) would not exceed 3.5 to 1.0, the purchase price (including
assumed Debt) of any Target or Target Assets shall not exceed $100,000,000. Any
acquisition in excess of the individual purchase price limitation set forth
above shall be subject to the prior written consent of the Required Lenders,
which consent shall not be unreasonably withheld, conditioned or delayed;

 

(5) within a reasonable time prior to such acquisition, the Administrative Agent
(and any Lender, upon request) shall have received a complete copy of the
executed purchase agreement (or, in the event that the purchase agreement is not
being executed until closing, then a substantially complete unexecuted version
of the purchase agreement, with the complete copy of the executed purchase
agreement to follow promptly upon closing of such acquisition) for the
applicable Target or Target Assets, a breakdown of the purchase price for such
acquisition, a detailed schedule of assets being acquired and values reasonably
assigned to such assets at the time of such acquisition, the anticipated amount
to be borrowed under the “Acquisition Commitments” under the 5-Year Credit
Agreement and such other information related to such acquisition as the
Administrative Agent shall reasonably request;

 

(6) within 90 days (or such later date as is agreed to by the Administrative
Agent after the consummation of such acquisition), the Administrative Agent
shall have (or shall have received, as the case may be), subject to Article
VIII:

 

(a) in the case of an asset acquisition, with respect to the Target Assets, a
perfected Lien on (1) such fee-owned real properties as constitute at least
seventy-five percent (75%) of the aggregate market value of the fee-owned real
properties included in the Target Assets, as determined by the Administrative
Agent in its reasonable discretion, (2) such motor vehicles as constitute at
least seventy-five percent (75%) of the aggregate market value of the motor
vehicles included in the Target Assets, as determined by the Administrative
Agent in its reasonable discretion, (3) all other material personal property
assets included in the Target Assets (to the extent that (a) a Lien can be
perfected thereon by the filing of UCC financing statements in the appropriate
jurisdictions, and (b) if

 

16



--------------------------------------------------------------------------------

required by the Administrative Agent, a Lien can be perfected thereon by
possession or other methods under the UCC), all subject to no other Lien other
than Permitted Liens (and, in connection therewith, the Borrower shall have
submitted to the Administrative Agent a revised Schedule 5.10 to this Agreement
reflecting the location of the Collateral, inclusive of Target Assets on which
the Administrative Agent has a perfected Lien);

 

(b) in the case of an equity acquisition, (i) a Guaranty from the Target in form
and substance reasonably satisfactory to the Administrative Agent, pursuant to
which such Target guarantees, in favor of the Administrative Agent, the payment
and performance of all Obligations, (ii) a perfected Lien on (1) such fee-owned
real properties as constitute at least seventy-five percent (75%) of the
aggregate market value of all existing fee-owned real properties of the Target,
as determined by the Administrative Agent in its reasonable discretion, (2) such
motor vehicles as constitute at least seventy-five percent (75%) of the
aggregate market value of all existing motor vehicles of the Target, as
determined by the Administrative Agent in its reasonable discretion, (3) all
other material existing personal property assets of the Target (to the extent
that (a) a Lien can be perfected thereon by the filing of UCC financing
statements in the appropriate jurisdictions, and (b) if required by the
Administrative Agent, a Lien can be perfected thereon by possession or other
methods under the UCC), all subject to no other Lien other than Permitted Liens
(and, in connection therewith, the Borrower shall have submitted to the
Administrative Agent a revised Schedule 5.10 to this Agreement reflecting the
location of the Collateral, inclusive of such assets of the Target on which the
Administrative Agent has a perfected Lien), (iii) a Lien on all of the existing
and future equity interests in the Target, subject to no other Lien other than
Permitted Liens, and (iv) the Borrower shall have submitted to the
Administrative Agent a revised Schedule 3.01 to this Agreement reflecting the
ownership structure of the Borrower and its Subsidiaries;

 

(c) if any Target Assets (or any assets of the Target) consist of fee-owned real
properties, then, with respect to such fee-owned real properties as constitute
at least seventy-five percent (75%) of the aggregate market value of the
fee-owned real properties included in the Target Assets and other assets of the
Target, as determined by the Administrative Agent in its reasonable discretion,
at no expense to the Administrative Agent a mortgage, deed of trust or deed to
secure debt, as applicable, satisfactory to the Administrative Agent and
granting the Administrative Agent a perfected Lien on each such fee interest;
and

 

(d) such UCC financing statements, loan and security agreements and other
documents (including, without limitation, opinions of counsel to the Borrower
and the Target regarding, among other things, the authority of the Target to
guarantee the Obligations and to grant Liens) as the Administrative Agent may
reasonably request in connection with the conditions set forth in this subpart
(6);

 

17



--------------------------------------------------------------------------------

(7) the Borrower shall have paid all reasonable costs and expenses incurred by
the Administrative Agent and its counsel in connection with such acquisition,
including, without limitation, all such costs and expenses incurred to satisfy
the conditions set forth in subpart (6) above; and

 

(8) the Administrative Agent shall have received such other assurances and
documentation as the Administrative Agent may reasonably request from time to
time in connection with the acquisition and the conditions set forth above.

 

Notwithstanding anything to the contrary set forth above, subject to Article
VIII, the conditions set forth in subpart (6) shall not apply to the acquisition
of Target Assets (whether acquired in one or more related or unrelated
transactions) to the extent that the aggregate purchase price of such Target
Assets does not exceed $10,000,000.

 

“Permitted Debt” means:

 

(1) Debt under this Agreement (including, Guaranties of Debt under this
Agreement), Debt under the 5-Year Credit Agreement (including, Guaranties of
Debt under the 5-Year Credit Agreement) and Debt under the Existing Credit
Agreement on or prior to the Effective Date;

 

(2) Permitted Junior Debt and Guaranties of Permitted Junior Debt;

 

(3) Debt of any Credit Party to any other Credit Party;

 

(4) Debt of the type described in clause (i) of the definition “Debt,” provided
such Debt is incurred in connection with interest rate protection agreements
(including, Hedging Agreements) covering the floating rate portion of the
Obligations under this Agreement;

 

(5) Other Debt in existence on the Effective Date and set forth on Schedule 6.01
hereto and refinancings or renewals thereof; provided that any such refinancing
Debt is of the same type, of the same tenor, and in an aggregate principal
amount not greater than the aggregate principal amount of the Debt being renewed
or refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith,

 

(6) Guaranties of Debt otherwise permitted under this definition;

 

(7) Debt arising in connection with endorsement of instruments for deposit in
the ordinary course of business;

 

(8) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of incurrence;

 

18



--------------------------------------------------------------------------------

(9) Other Debt, provided that the aggregate outstanding principal amount of such
Debt (with respect to all Credit Parties) does not exceed $20,000,000 at any
time; and

 

(10) Other Debt approved in advance by the Administrative Agent and the Required
Lenders in writing.

 

“Permitted Junior Debt” means (1) (i) the Senior Unsecured Notes so long as the
Debt thereunder is incurred on terms and conditions satisfactory to the
Administrative Agent and (ii) other Debt which is issued on terms and conditions
substantially similar to the terms and conditions applicable to the Senior
Unsecured Notes and the indenture entered into in connection therewith (it being
agreed that changes in the rate, tenor or maturity (other than changes in
maturity which would provide for or cause such Debt to mature within six months
after the Effective Date) shall not cause such Debt to not be on substantially
similar terms) and (2) the aggregate Debt of the Borrower and the Borrower’s
Subsidiaries, which is either unsecured Debt, or second Lien Debt that is
subordinated to the Obligations pursuant to the terms of a Subordination
Agreement. Permitted Junior Debt may be incurred only so long as each of the
following conditions are satisfied: (i) at the time of the incurrence of such
Debt (a) no Default or Event of Default has occurred and is continuing (or would
result from the incurrence of such Debt), and (b) the Total Leverage Ratio is
less than the maximum Total Leverage Ratio permitted under Section 6.12(a) at
such time, calculated on a pro forma basis; (ii) such Debt shall not mature, and
no installments of principal shall be due and payable on such Debt, prior to the
Termination Date; and (iii) other than in connection with the Senior Unsecured
Notes and the other Debt described in clause (1)(ii) of the preceding sentence,
such Debt shall not be incurred upon covenants more restrictive than those set
forth in this Agreement.

 

“Permitted Junior Debt Documents” means any document, agreement or instrument
evidencing any Permitted Junior Debt or entered into in connection with any
Permitted Junior Debt.

 

“Permitted Liens” means any of the following:

 

(1) Liens for taxes, assessments or governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on the books of the Borrower or
relevant Subsidiary;

 

(2) Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;

 

(3) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds, and

 

19



--------------------------------------------------------------------------------

other obligations of like nature arising in the ordinary course of the business
of the Borrower or relevant Subsidiary;

 

(4) Liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’
or other like liens (excluding, however, any statutory or other Lien in favor of
a landlord under a written or oral lease) arising in the ordinary course of the
Borrower’s business which secure the payment of obligations which are not past
due or which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are
maintained on the books of the Borrower or the relevant Subsidiary;

 

(5) rights of way, zoning restrictions, easements and similar encumbrances
affecting the Borrower’s real property which do not materially interfere with
the use of such property;

 

(6) Liens in favor of the Administrative Agent for the benefit of the Holders of
Secured Obligations;

 

(7) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;

 

(8) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business in accordance with past practice;

 

(9) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which the Borrower or such Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings;

 

(10) Liens existing on the Effective Date and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that the property and Debt covered
thereby is not increased;

 

(11) second Liens securing Permitted Junior Debt that is subordinated to the
Obligations pursuant to the terms of a Subordination Agreement; and

 

(12) purchase money security interests for the purchase of equipment to be used
in the Borrower’s or any of its Subsidiaries’ business, encumbering only the
equipment so purchased, and which secures only the purchase-money Debt incurred
to acquire the equipment so purchased and which Debt qualifies as Permitted
Debt.

 

20



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means the pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms hereof in favor of the Administrative Agent for the benefit of the Holders
of Secured Obligations as amended, restated, supplemented or otherwise modified
from time to time.

 

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Effective Date, by and between the Credit Parties and
the Administrative Agent for the benefit of the Holders of Secured Obligations,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

 

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Risk Management Policy” means that certain Trading and Risk Management Policy
dated October 1, 2002 of Inergy Propane and its Subsidiaries, as the same may be
amended from time to time and adopted by the Board of Directors of Inergy
Propane; provided that a copy of each amendment shall be delivered to the
Administrative Agent prior to the effective date thereof.

 

21



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Senior Secured Funded Debt” means, with respect to the Borrower and its
Consolidated Subsidiaries at any time, the total amount of secured Debt at such
time, whether such Debt is matured, unmatured, absolute, contingent or otherwise
minus the aggregate outstanding principal amount at such time of such secured
Debt which is Permitted Junior Debt.

 

“Senior Secured Leverage Ratio” means, with respect to the Borrower and its
Consolidated Subsidiaries at any time, the ratio of (i) Senior Secured Funded
Debt (other than Debt under clause (i) of the definition of “Debt”), at such
time, to (ii) Consolidated EBITDA for the four fiscal quarters most recently
ended. For purposes of calculating Senior Secured Leverage Ratio of the Borrower
and its Consolidated Subsidiaries, Senior Secured Funded Debt shall not include
any outstanding “Working Capital Loans” or “Swingline Loans” (as each such term
is defined in the 5-Year Credit Agreement) if the Borrower is in compliance with
Section 2.11(b)(ii) of the 5-Year Credit Agreement.

 

“Senior Unsecured Notes” means the $425,000,000 of 6.875% Senior Notes of the
Borrower and Inergy Finance Corp. due December 15, 2014 issued pursuant to that
certain Indenture dated as of December 22, 2004 between the Borrower and Inergy
Finance Corp., as issuers, certain subsidiaries of the Borrower, as guarantors,
and U.S. Bank National Association, as trustee.

 

“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.

 

“Star Gas Acquisition” means the acquisition by the Borrower and Inergy Propane
of substantially all of the Star Gas Acquired Business.

 

“Star Gas Acquired Business” means the propane business of Star Gas Partners,
L.P. and Star Gas LLC pursuant to the Star Gas Acquisition Agreement.

 

“Star Gas Acquisition Agreement” means that certain Interest Purchase Agreement
dated as of November 18, 2004 entered into by and among Star Gas Partners, L.P.,
Star Gas LLC, Inergy Propane and the Borrower.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve

 

22



--------------------------------------------------------------------------------

requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordination Agreement” means a subordination agreement between the
Administrative Agent (on behalf of itself and the Lenders) and the holders of
any second Lien Permitted Junior Debt, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, pursuant to which such second
Lien Permitted Junior Debt is subordinated to the Obligations, with only such
modifications as are approved by the Administrative Agent and the Required
Lenders.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary (other than the Excluded Subsidiary
and any other Foreign Subsidiary to the extent that designation of such Foreign
Subsidiary as a Subsidiary Guarantor would (a) be prohibited by applicable law
or (b) cause a Deemed Dividend Problem - each such Foreign Subsidiary, an
“Affected Foreign Subsidiary”). The Subsidiary Guarantors on the Effective Date
are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(and any and all supplements thereto) executed by each Subsidiary Guarantor and,
in the case of any guaranty by a Foreign Subsidiary, any other guaranty
agreements as are requested by the Administrative Agent and its counsel, in each
case as amended, restated, supplemented or otherwise modified from time to time.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Funded Debt” means, with respect to the Borrower and its Consolidated
Subsidiaries at any time, the total amount of Debt at such time, whether such
Debt is matured, unmatured, absolute, contingent or otherwise.

 

“Total Leverage Ratio” means, with respect to the Borrower and its Consolidated
Subsidiaries at any time, the ratio of (i) Total Funded Debt (other than Debt
under clause (i) of the definition of “Debt”), at such time, to (ii)
Consolidated EBITDA for the four fiscal quarters most recently ended. For
purposes of calculating Total Leverage Ratio of the Borrower and its

 

23



--------------------------------------------------------------------------------

Consolidated Subsidiaries under Section 6.12(a), Total Funded Debt shall not
include any outstanding “Working Capital Loans” or “Swingline Loans” (as each
such term is defined in the 5-Year Credit Agreement) if the Borrower is in
compliance with Section 2.11(b)(ii) of the 5-Year Credit Agreement.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Credit Documents, the borrowing of Loans
and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“United States” means the United States of America.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

24



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment and (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $3,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments. Borrowings of more than one Type
and Class may be outstanding at the same time; provided that

 

25



--------------------------------------------------------------------------------

there shall not at any time be more than a total of eight (8) Eurodollar
Revolving Borrowings outstanding in the aggregate.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Chicago, Illinois time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04. Intentionally Omitted.

 

SECTION 2.05. Intentionally Omitted.

 

SECTION 2.06. Intentionally Omitted.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago, Illinois time, to the account
of the Administrative Agent

 

26



--------------------------------------------------------------------------------

most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Chicago, Illinois or such other
account, in each case, as is designated by the Borrower in the applicable
Borrowing Request.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to

 

27



--------------------------------------------------------------------------------

be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the applicable Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures would exceed the
total Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments

 

28



--------------------------------------------------------------------------------

delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
single promissory note payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by a promissory note in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans.

 

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice as follows: the Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
Chicago, Illinois time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than

 

29



--------------------------------------------------------------------------------

11:00 a.m., Chicago, Illinois time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Each such prepayment shall be accompanied by
(x) accrued interest to the extent required by Section 2.13, (y) any amount
required to be paid pursuant to Section 2.16 and (z) a reduction in like amount
of the Commitments.

 

(b) Mandatory Prepayments.

 

(i) Excess Loans. If at any time (x) the outstanding principal amount of all
Loans exceeds the sum of the Commitments, the Borrower shall repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Lenders, the Loans in an amount equal to such
excess. Each such repayment shall be accompanied by any amount required to be
paid pursuant to Section 2.16.

 

(ii) Intentionally Omitted.

 

(iii) Asset Dispositions. If the Borrower or any of its Subsidiaries sells or
otherwise disposes of any assets (other than the sale of inventory and motor
vehicles in the ordinary course of the Borrower’s business, sales of assets
between Credit Parties and the sale or disposition of obsolete or worn-out
equipment), or if any Collateral or other assets of the Borrower or its
Subsidiaries is taken by condemnation or other governmental taking, then in each
case the Borrower shall pay to the Administrative Agent for the account of the
Lenders and the lenders under the 5-Year Credit Agreement, as a mandatory
prepayment of the Loans and the loans under the 5-Year Credit Agreement (in the
manner set forth in clause (v) below), a sum equal to the Applicable Prepayment
Percentage of the net proceeds received by the Borrower or Subsidiary from such
sale or condemnation; provided, however, that (i) the Borrower shall not be
obligated to remit the first Applicable Retention Amount of any such proceeds
received in any Fiscal Year, and (ii) the Borrower shall not be obligated to
remit any such proceeds to the Administrative Agent if, prior to such sale or
condemnation, the Borrower gives the Administrative Agent written notice that
the Borrower intends to use such proceeds to purchase replacement assets of a
similar type within sixty (60) days thereafter (such notice to specify in
reasonable detail the nature and specifics of such replacement purchase) and
such proceeds are in fact used within such time period to purchase such
replacement assets. As used herein, (A) “Applicable Prepayment Percentage” means
(i) 100% until the Aggregate Combined Commitment shall have been reduced (other
than pursuant to Article VII) to an amount equal to or less than $325,000,000
and (ii) 50% thereafter and (B) “Applicable Retention Amount” means (i)
$10,000,000 until the Aggregate Combined Commitment shall have been reduced
(other

 

30



--------------------------------------------------------------------------------

than pursuant to Article VII) to an amount equal to or less than $325,000,000
and (ii) $50,000,000 thereafter.

 

(iv) Issuance of Debt or Equity. Unless the Aggregate Combined Commitment has
been reduced to an amount equal to or less than $325,000,000, in the event the
Borrower, any of its Subsidiaries or any special purpose financing vehicle
established by any of them (i) incurs any Debt (other than (1) refinancing Debt
set forth on Schedule 6.01 hereto and existing on the Effective Date of the same
type and in an amount not to exceed such existing Debt, and (2) Debt that
complies with the requirements of subparts (6) or (7) of the definition of
Permitted Debt, or (ii) issues any Capital Stock (other than Capital Stock
issued in connection with the exercise of stock options in the ordinary course
of business and consistent with past practices), after the Effective Date, then,
in any such case, the Borrower shall pay to the Administrative Agent for the
account of the Lenders and the lenders under the 5-Year Credit Agreement, unless
otherwise agreed by the Required Lenders, as a mandatory prepayment of the Loans
and the loans under the 5-Year Credit Agreement (in the manner set forth in
clause (v) below), a sum equal to the net cash proceeds received by the Borrower
therefrom.

 

(v) Order of Application of Mandatory Prepayments. Any prepayment pursuant to
Sections 2.11(b)(iii) or (iv) shall be applied first to the outstanding
principal balance of the Loans under this Agreement, and, upon payment in full
thereof, then to the outstanding principal balance of the “Loans” under, and as
defined in, the 5-Year Credit Agreement. Each such prepayment shall be
accompanied by (x) accrued interest to the extent required by Section 2.13, (y)
any amount required to be paid pursuant to Section 2.16 and (z) a reduction in
like amount of the Commitments.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b) Intentionally Omitted.

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

31



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

32



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant

 

33



--------------------------------------------------------------------------------

to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or

 

34



--------------------------------------------------------------------------------

Other Taxes paid by the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability, together with
evidence of such payment, delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f) If the Administrative Agent or a Lender reasonably determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon Chicago, Illinois time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been

 

35



--------------------------------------------------------------------------------

received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its main office at Chicago, Illinois, except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such

 

36



--------------------------------------------------------------------------------

amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

37



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers; Ownership. Each Credit Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where the failure
to so qualify would not have a Material Adverse Effect. The jurisdictions of
formation and the jurisdictions in which the Borrower and each Subsidiary of the
Borrower is organized and qualified to do business are described on Schedule
3.01 hereto (as supplemented from time to time). The parties acknowledge that in
connection with the Star Gas Acquisition, Star Gas, L.P. is converting to a
Delaware limited liability company and changing its name to Inergy Gas, LLC and
Stellar Propane Service Corp. is merging into Stellar Propane Service, LLC, a
Delaware limited liability company. To the extent that the conversion and/or the
merger affects the qualification of such entities, the Borrower will promptly
take such action as is necessary to comply with Section 5.03. The capitalization
of the Borrower and each Subsidiary of the Borrower consists of the Capital
Stock, authorized, issued and outstanding, of such classes and series, with or
without par value, described on Schedule 3.01 hereto. All such outstanding
Capital Stock has been duly authorized and validly issued and are fully paid and
nonassessable. The owners of the Capital Stock of the Borrower and each
Subsidiary of the Borrower and the percentage of Capital Stock owned by each are
described on Schedule 3.01 hereto.

 

SECTION 3.02. Authorization; Enforceability. Each of the Credit Parties has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement
and each of the other Credit Documents to which it is a party in accordance with
their respective terms. This Agreement and each of the other Credit Documents
have been duly executed and delivered by the duly authorized officers of each
Credit Party thereto, and each such Credit Document constitutes the legal, valid
and binding obligation of the Credit Party thereto, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Credit Parties of the Credit Documents to which each such
Person is a party, in accordance with their respective terms, the borrowings
hereunder and the transactions contemplated hereby and under the other Credit
Documents do not and will not, by the passage of time, the giving of notice or
otherwise, (i) require any Governmental Approval or violate any Applicable Law
relating to any Credit Party, (ii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party or any indenture, material
agreement or other material instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval

 

38



--------------------------------------------------------------------------------

relating to such Person, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Credit
Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The audited
consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of September 30, 2004, and the related statements of income and retained
earnings and cash flows for the Fiscal Year then ended, copies of which have
been furnished to the Administrative Agent and each Lender, fairly present in
all material respects the assets, liabilities and financial position of the
Borrower and its Consolidated Subsidiaries as of such dates, and the results of
the operations and changes of financial position for the periods then ended in
accordance with GAAP. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. The
Borrower and its Subsidiaries have no Debt, obligation or other unusual forward
or long-term commitment which is not fairly reflected in the foregoing financial
statements or in the notes thereto.

 

(b) Since September 30, 2004, there has been no material adverse change in the
business, assets, operations, prospects or financial condition of the Borrower
and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each Credit Party has good and defensible title to
all assets and other property purported to be owned by it, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes. Set forth on Part 1 of Schedule 3.05 hereto is a complete list by
Credit Party of each parcel of real property by street address owned or leased
by a Credit Party, as of the date of the most recent update to such Schedule
delivered by the Borrower with the officer’s compliance certificate pursuant to
Section 5.01. Set forth on Part 2 of Schedule 3.05 hereto is a complete list by
Credit Party of all motor vehicles owned by a Credit Party, as of the date of
the most recent update to such Schedule delivered by the Borrower with the
officer’s compliance certificate pursuant to Section 5.01. None of the
properties and assets of the Credit Parties is subject to any Lien, except
Permitted Liens. Except as permitted hereunder, the Administrative Agent, for
the benefit of the Holders of Secured Obligations, has a perfected first
priority Lien on all of the Collateral subject to no other Liens except for
Permitted Liens.

 

(b) Each Credit Party owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business, except where the failure to own or possess any such right
could not reasonably be expected to result in a Material Adverse Effect. No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and no Credit Party is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations, except where the loss of any
such right or the liability for any such infringement could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation, Contingent Obligations, Labor and Environmental
Matters. (a) There are no actions, suits or proceedings pending nor, to the
knowledge of the

 

39



--------------------------------------------------------------------------------

Borrower, threatened against or in any other way relating adversely to or
affecting any Credit Party or any Credit Party’s respective properties in any
court or before any arbitrator of any kind or before or by any Governmental
Authority, except for actions, suits or proceedings that, if adversely
determined, could, individually or in the aggregate, not reasonably be expected
to result in a Material Adverse Effect.

 

(b) There are no pending, or to the knowledge of the Borrower, threatened,
material strikes, material work stoppages, material unfair labor practice
claims, or other material labor disputes against or affecting any Credit Party
or ERISA Affiliate or their respective employees; provided, however, that if any
such event is pending, or to the knowledge of the Borrower, threatened, then the
Borrower shall provide prompt written notice of the specifics of such event to
the Administrative Agent, and the Administrative Agent, in its reasonable
discretion, may waive such representation and warranty as it relates to such
event. The hours worked and payments made to employees of each Credit Party and
ERISA Affiliate have not been in violation of the Fair Labor Standards Act or
any other Applicable Law dealing with such matters except for violations that
either alone or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. All material payments due from a Credit Party, or for
which any claim may be made against a Credit Party, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the applicable Credit Party, in
compliance with GAAP.

 

(c) Each Credit Party has complied in all respects with all Environmental Laws
except for violations that either alone or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect. No Credit Party manages or
handles any hazardous wastes, hazardous substances, hazardous materials, toxic
substances or toxic pollutants referred to in or regulated by Environmental Laws
in violation of such laws or of any other applicable law where such violation
could reasonably be expected to result, individually or together with other
violations, in a Material Adverse Effect. There are no outstanding or threatened
citations, notices or orders of non-compliance issued to any Credit Party or
relating to its facilities, leaseholds, assets or other property that either
alone or in the aggregate could reasonably be expected to result in a Material
Adverse Effect. Each Credit Party has been issued all licenses, certificates,
permits or other authorizations required under any Environmental Law or by any
federal, state or local governmental or quasi-governmental entity, except where
the failure to have such licenses, certificates, permits or other authorizations
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. There are no liabilities or contingent
liabilities relating to environmental or employee health and safety matters
(including on-site or off-site contamination) relating to any Credit Party or
any property owned, leased or used by any Credit Party, which, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.07. Compliance with Laws; Governmental Approvals. Each Credit Party
(i) has all Governmental Approvals required by any Applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to its
knowledge, threatened attack by direct or collateral proceeding, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws, including, without limitation, the BSA, relating
to it

 

40



--------------------------------------------------------------------------------

or any of its respective properties, except, in each case, to the extent that
such non-compliance would not have a Material Adverse Effect.

 

SECTION 3.08. Investment and Holding Company Status. No Credit Party is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any of its Subsidiaries is, or after
giving effect to any Borrowing will be, subject to regulation under the Public
Utility Holding Company Act of 1935 or the Interstate Commerce Act, each as
amended, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby.

 

SECTION 3.09. Taxes. Each Credit Party has duly filed or caused to be filed all
material federal, state and local tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal,
state, local and other taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable,
other than those the validity of which the applicable Credit Party is contesting
in good faith by appropriate proceedings and with respect to which the
applicable Credit Party shall, to the extent required by GAAP, have set aside on
its books adequate reserves. No Governmental Authority has asserted any Lien or
other claim against any Credit Party with respect to unpaid taxes which has not
been discharged or resolved, other than those the validity of which the
applicable Credit Party is contesting in good faith by appropriate proceedings
and with respect to which the applicable Credit Party shall, to the extent
required by GAAP, have set aside on its books adequate reserves. The charges,
accruals and reserves on the books of Credit Parties in respect of federal,
state, local and other taxes for all Fiscal Years and portions thereof since the
organization of each such Credit Party are in the judgment of the Borrower
adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.

 

SECTION 3.10. ERISA. The Borrower and each ERISA Affiliate is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder.

 

SECTION 3.11. Disclosure. All written information, reports and other papers and
data produced by or on behalf of each Credit Party and furnished to the
Administrative Agent and the Lenders (other than financial projections
concerning the Borrower and its Subsidiaries, all of which have been prepared in
good faith based upon reasonable assumptions) were, at the time the same were so
furnished, complete and correct in all material respects. No document furnished
or written statement made to the Administrative Agent or the Lenders by any
Credit Party in connection with the negotiation, preparation or execution of
this Agreement or any of the Credit Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of any Credit Party
or omits or will omit to state a fact necessary in order to make the statements
contained therein not misleading.

 

SECTION 3.12. No Default. No event has occurred or is continuing which
constitutes (i) a Default or an Event of Default or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party under any material agreement or
contract, judgment, decree or order by which any

 

41



--------------------------------------------------------------------------------

Credit Party or any of their respective properties may be bound or which would
require a Credit Party to make any payment thereunder prior to the scheduled
maturity date therefore, where (in the case of this clause (ii)) such default
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.13. Margin Stock. No Credit Party is engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used in the regulations of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans will be used for purchasing
or carrying margin stock in violation of, or for any purpose which violates, the
provisions of Regulation T, U or X of such Board of Governors.

 

SECTION 3.14. No Burdensome Restrictions. No Credit Party is a party to any
agreement or instrument or subject to any restriction in its organizational
documents that (i) will have the effect of prohibiting or restraining, or will
impose adverse conditions upon, any of the transactions contemplated hereby or
in the other Credit Documents or the payment of dividends or the making of any
loans, investments or transfers by any Subsidiary to or in the Borrower or (ii)
has resulted or could reasonably be expected to result in a Material Adverse
Effect. No Credit Party is subject to any Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Borrower does not
presently anticipate that future expenditures of the Credit Parties needed to
meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.

 

SECTION 3.15. Solvency. As of the Effective Date and after giving effect to each
Borrowing made hereunder, the Borrower and its Subsidiaries, taken as a whole,
will be Solvent.

 

SECTION 3.16. Debt and Permitted Investments. No Credit Party has any Debt other
than Permitted Debt. No Credit Party has made any Investments other than
Investments permitted under Section 6.04 of this Agreement.

 

SECTION 3.17. Fiscal Year. The Fiscal Year of each Credit Party begins on
October 1 and ends on September 30 of the following calendar year.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy

 

42



--------------------------------------------------------------------------------

transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Stinson Morrison Hecker LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Credit Parties, this Agreement or the Transactions as the Required
Lenders shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement or the Transactions, as set forth in Exhibit D
and all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement has been terminated and
cancelled, that all Debt outstanding thereunder has been fully repaid or will be
fully repaid with the proceeds of the initial Revolving Loans and that all liens
and security interests granted pursuant thereto have been fully released and
terminated.

 

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

(g) The Administrative Agent and the Co-Syndication Agents (collectively, the
“Agents”) shall have received evidence reasonably satisfactory to them that the
Borrower’s and the relevant seller’s respective general partners, directors or
other managers and, if necessary, unitholders, shall have approved the Star Gas
Acquisition and all regulatory and legal approvals for the Star Gas Acquisition
shall have been obtained and any required waiting periods shall have expired or
been terminated.

 

(h) There shall exist an absence of injunction or temporary restraining order
which, in the judgment of the Agents would prohibit the making of the Loans or
the consummation of the Star Gas Acquisition or the Transactions; and there
shall exist an absence of litigation which would reasonably be expected to
result in a material adverse effect on the Borrower and its Subsidiaries taken
as a whole or on the Star Gas Acquired Business; provided, however, that no
litigation with respect to the Star Gas Acquired Business or the Star Gas
Acquisition shall be deemed materially adverse, unless it results,

 

43



--------------------------------------------------------------------------------

or is reasonably likely to result, in a decrease in the value of the Star Gas
Acquired Business by more than $47,500,000.

 

(i) The total consideration paid in connection with the Star Gas Acquisition
shall not exceed $475,000,000, subject to working capital adjustments, plus fees
and expenses related thereto.

 

(j) The representations and warranties in the Star Gas Acquisition Agreement
shall be accurate in all material respects as of the date of the Star Gas
Acquisition closing (provided, that, with respect to the Star Gas Acquisition
and the Star Gas Acquired Business, the representations and warranties shall be
deemed to be accurate in all material respects, unless the inaccuracies result,
or are reasonably likely to result, in a decrease in the value of the Star Gas
Acquisition or the Star Gas Acquired Business by more than $47,500,000) and the
conditions therein shall have been satisfied or waived with the consent of the
Agents and the Borrower must have received an opinion of counsel concerning the
enforceability of the Star Gas Acquisition Agreement and its compliance with all
applicable law.

 

(k) The Borrower shall have received net cash proceeds from equity contributions
of at least $80,000,000.

 

(l) The Agents and the Lenders shall have received audited financial statements
for (i) the Borrower for the fiscal years ended September 30, 2003 and September
30, 2004 and (ii) the Star Gas Acquired Business for the fiscal years ended
September 30, 2003 and September 30, 2004.

 

(m) The Agents shall have received a pro forma opening balance sheet as if the
Star Gas Acquisition had closed on September 30, 2004 (“Pro Forma Opening
Balance Sheet”) reflecting consummation of the Star Gas Acquisition and five
year financial statement projections (“Projections”), together with such
information as the Agents may reasonably request to confirm the tax, legal, and
business assumptions made in such Pro Forma Opening Balance Sheet and
Projections. The Pro Forma Opening Balance Sheet, the capital structure of the
Borrower and the Projections must demonstrate, in the reasonable judgement of
the Agents, together with all other information then available to the Agents,
that the Borrower and its Subsidiaries have the ability to repay their debts and
satisfy the respective other obligations as and when due and to comply with the
financial covenants in the Credit Documents.

 

(n) The Star Gas Acquisition shall have been consummated on the terms contained
in the Star Gas Acquisition Agreement (unless waived by the Agents and the
Borrower) substantially concurrently with the initial funding hereunder.

 

(o) If requested by the Agents, the Borrower shall have delivered to the Agents
an environmental review report, reasonably satisfactory in form and substance to
them, from an environmental review firm reasonably acceptable to them, as to any
environmental hazards or liabilities and with the Borrower’s plans with respect
thereto.

 

44



--------------------------------------------------------------------------------

(p) No Default or Event of Default shall exist on the Effective Date. No
material adverse change shall have occurred in the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower and its Subsidiaries, taken as a whole, since September 30, 2003 or
of the Star Gas Acquired Business since September 30, 2003; provided, however,
that a change with respect to the Star Gas Acquired Business shall not be deemed
materially adverse, unless it results, or is reasonably likely to result, in a
decrease in the value of the Star Gas Acquired Business by more than
$47,500,000.

 

(q) The Agents shall have determined that there is an absence of any material
adverse change or disruption in primary or secondary loan syndication markets or
capital markets generally that would likely impair syndication of the credit
facility evidenced hereby.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Chicago, Illinois time, on
the Effective Date (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan is
subject to the satisfaction of the following conditions:

 

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of the making of such
Loan, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.

 

(b) At the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing.

 

The making of each Loan shall be deemed to constitute a representation and
warranty the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

45



--------------------------------------------------------------------------------

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

 

(a) (i) as soon as practicable and in any event within ninety (90) days after
the end of each Fiscal Year, audited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the close of such Fiscal Year and
audited consolidated statements of income, retained earnings and cash flows for
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year and audited by Ernst & Young, LLP or other independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operation of
any change in the application of accounting principles and practices during the
year, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to scope limitations imposed by the Borrower
or any of its Consolidated Subsidiaries or with respect to accounting principles
followed by the Borrower or any of its Consolidated Subsidiaries not in
accordance with GAAP (it being agreed that purposes hereof, the delivery of the
Borrower’s appropriately completed Annual Report on Form 10-K will be sufficient
in lieu of delivery of the consolidated financial statements of the Borrower and
its Consolidated Subsidiaries) and (ii) as soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year, unaudited
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
of the close of such Fiscal Year and unaudited consolidating statements of
income, retained earnings and cash flows for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year,
certified by a Financial Officer of the Borrower as having been prepared in
accordance with GAAP;

 

(b) as soon as practicable and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters, unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the close
of such fiscal quarter and unaudited consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP other than the absence of
footnotes and subject to year-end audit and adjustments and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Financial Officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Consolidated Subsidiaries as of their respective dates and
the results of operations of the Borrower and its Consolidated Subsidiaries for
the respective periods then ended other than the absence of footnotes and
subject to year-end audit and adjustments (it being agreed that for purposes
hereof, the delivery of the Borrower’s appropriately completed Quarterly Report
on Form 10-Q will be sufficient in lieu of delivery of the consolidated
financial statements of the Borrower and its Consolidated Subsidiaries);

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit E hereto (i) certifying as to whether a Default has occurred and, if a
Default has occurred,

 

46



--------------------------------------------------------------------------------

specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating (A) compliance with Sections 6.01, 6.03, 6.04, 6.06 and 6.12 and
(B) the determination of the Applicable Rate and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) as soon as practicable, but in any event no later than August 31 of the
preceding Fiscal Year, the Borrower shall submit to the Administrative Agent an
Annual Budget for the next Fiscal Year, approved by management of the Borrower.
As soon as practicable, but in any event no later than November 30 of the
applicable Fiscal Year, the Borrower shall submit to the Administrative Agent
the Annual Budget for the then current Fiscal Year, approved by the board of
directors (or analogous governing board) of the Borrower;

 

(f) as soon as available, but in any event within 5 Business Days after the
creation or acquisition of any new Subsidiary, or the sale or dissolution of any
existing Subsidiary, an updated Schedule 3.01 hereto reflecting the addition of
such new Subsidiary or the removal of such existing Subsidiary (as applicable);
and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt (but in no event
later than ten (10) days after an officer of a Credit Party obtains knowledge
thereof) written notice of the following:

 

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any of their respective
properties, assets or businesses, which could reasonably be expected to have a
Material Adverse Effect;

 

(b) any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws or ERISA which, in any such case, could reasonably be
expected to have a Material Adverse Effect;

 

47



--------------------------------------------------------------------------------

(c) any labor controversy that has resulted in a strike or other work action
against any Credit Party that could reasonably be expected to have a Material
Adverse Effect;

 

(d) any dispositions of any Collateral or other assets or property of any Credit
Party (other than (i) dispositions in the ordinary course of its business, (ii)
sales of assets between Credit Parties and (iii) sales or dispositions of
obsolete or worn-out equipment) within ten (10) days of the disposition thereof;

 

(e) any Default or Event of Default;

 

(f) any event which makes any of the representations set forth in Article III
inaccurate in any respect;

 

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect; and

 

(h) promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party or its respective board of directors (or analogous governing
body) by its respective independent public accountants in connection with their
auditing function, including, without limitation, accountant letters, management
reports and management responses thereto.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, (i) carry on and conduct its principal business
substantially as it is now being conducted, (ii) maintain in good standing its
existence and its right to transact business in those states in which it is now
or may after the Effective Date be doing business, and (iii) maintain all
licenses, permits and registrations necessary to the conduct of its business,
except where the failure to so maintain its right to transact business or to
maintain such licenses, permits or registrations would not have a Material
Adverse Effect.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge, before they become delinquent, all
taxes, assessments and other governmental charges imposed upon it, its
properties, or any part thereof, or upon the income or profits therefrom and all
claims for labor, materials or supplies which if unpaid might be or become a
Lien or charge upon any of its property and other material obligations, except
such items as it is in good faith appropriately contesting and as to which
adequate reserves have been provided to the Administrative Agent’s satisfaction.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) (i) maintain, preserve and keep its
properties and every part thereof in good repair, working order and condition
(except for such properties as the Borrower in good faith determines are not
useful in the conduct of its or its Subsidiaries’ business), (ii) from time to
time make all necessary and proper repairs, renewals, replacements,

 

48



--------------------------------------------------------------------------------

additions and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained (ordinary wear and tear excepted), and
(iii) maintain all leases of real or personal property in good standing, free of
any defaults by the Credit Party that is party thereto, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect and (b) keep insured at all times with financially sound
and reputable insurers which are satisfactory to the Administrative Agent (i)
all of its property of an insurable nature (other than residential tanks and
racks and cylinders on a cylinder exchange program), including, without
limitation, all real estate, equipment, fixtures and inventories, against fire
and other casualties in such a manner and to the extent that like properties are
usually insured by others owning properties of a similar character in a similar
locality or as otherwise reasonably required by the Administrative Agent, with
the proceeds of such casualty insurance payable to the Administrative Agent for
the benefit of the Lenders, and (ii) against liability on account of damage to
persons or property (including product liability insurance, pollution legal
liability insurance and all insurance required under all applicable worker’s
compensation laws) caused by it or its officers, members, employees, agents or
contractors in such a manner and to the extent that like risks are usually
insured by others conducting similar businesses in the places where it conducts
its business or as otherwise required by the Administrative Agent; provided,
however, that the Borrower may self-insure against casualty all of its property
of an insurable nature, so long as (y) no Event of Default has occurred and is
continuing under this Agreement, and (z) adequate reserves (as are customary in
the case of self-insured entities of similarly situated companies engaged in the
same or a similar line of business in accordance with GAAP) are maintained for
such purpose. Notwithstanding the foregoing, in the event that any property of
the Borrower or any of its Subsidiaries is not accepted by the applicable
insurer for inclusion under the Borrower’s or the applicable Subsidiary’s
pollution legal liability policy, the Borrower or such Subsidiary shall not be
required to maintain pollution legal liability insurance coverage on such
property provided that (i) the Borrower provides the Administrative Agent with
notice of the rejection of such property by the insurer, and (ii) at the
Administrative Agent’s option, such property shall not be included in the
Collateral. The Borrower shall cause the insurers under all of its and its
Subsidiaries’ insurance policies to (a) provide the Administrative Agent at
least thirty (30) days prior written notice of the termination of any such
policy before such termination shall be effective and (b) agree to such other
matters in respect of any such casualty insurance as provided in the
Administrative Agent’s loss payee endorsement. In addition, the Borrower will,
upon request of the Administrative Agent at any time, furnish a written summary
of the amount and type of insurance carried by the Borrower and its
Subsidiaries, the names of the insurers and the policy numbers, and deliver to
the Administrative Agent certificates with respect thereto.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to (i) maintain complete and accurate books and
financial records in accordance with GAAP; (ii) during normal working hours
permit the Administrative Agent and Persons designated by the Administrative
Agent to visit and inspect its properties and to conduct any environmental tests
or audits thereon, to perform audits of its accounts receivable and inventory
and to inspect its books and financial records (including its journals, orders,
receipts and correspondence which relate to its accounts receivable and
inventory), to make copies and to take extracts therefrom, and to discuss its
affairs, finances and accounts receivable and operations with its members,
officers, employees and agents and its independent public accountants at the
expense of the Borrower; (iii) permit the Administrative Agent and Persons

 

49



--------------------------------------------------------------------------------

designated by the Administrative Agent to perform audits of such books and
financial records at the expense of the Borrower when and as requested by the
Administrative Agent.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable laws, rules and regulations, and
all orders of any Governmental Authority, applicable to it or any of its
property, business, operations or transactions (including ERISA and all
Environmental Laws), except where the failure to so comply could not reasonably
be expected to result in a Material Adverse Effect, and provide prompt written
notice to the Administrative Agent following the receipt of any notice of any
violation of any such laws, rules, regulations or orders from any Governmental
Authority charged with enforcing the same where such violation could reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, only use the proceeds of the Loans to finance the Star Gas
Acquisition and related transaction expenses. No proceeds of any Loans shall be
used to acquire or carry any “margin stock” (as such term is defined or used in
the regulations of the Board of Governors of the Federal Reserve System).

 

SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or a Subsidiary
ceases to be an “Excluded Subsidiary” under the definition of that term, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary to deliver to the
Administrative Agent the Subsidiary Guaranty pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of thereof, such Subsidiary
Guaranty to be accompanied by appropriate authorizing resolutions, other Organic
Documents and legal opinions in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

SECTION 5.10. Collateral. (a) The Borrower will cause, and will cause each other
Credit Party to cause, all of its owned Property (subject to the exceptions
contained herein and in any Collateral Document) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations to secure the Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens. Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding equity interests of each Pledge Subsidiary) directly owned by the
Borrower or any other Credit Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request to the extent, and within such time period as is, reasonably
required by the Administrative Agent. Notwithstanding the foregoing, (1) no
pledge agreement in respect of the equity interests of a Foreign Subsidiary
shall be required hereunder to the extent such pledge thereunder is prohibited
by applicable law or the Administrative Agent or its counsel reasonably
determines that such pledge would not provide material credit support for the
benefit of the Holders of Secured Obligations pursuant to legally valid, binding
and enforceable pledge agreements and (2) the vehicle titles for the motor

 

50



--------------------------------------------------------------------------------

vehicles owned by the Credit Parties on the Effective Date need not be retitled
to reflect the Administrative Agent as the lienholder, and no Mortgages are
required to be delivered hereunder, in each case, until March 17, 2005 or such
later date as the Administrative Agent may agree in the exercise of its
reasonable discretion (it being understood and agreed that the failure to
deliver such retitled vehicle titles and Mortgages by the required date shall
constitute a Default under clause (d)(i) of Article VII hereof) with respect to
(a) the real property owned by the Credit Parties on the Effective Date;
provided that the Borrower hereby agrees to use its best efforts to cause the
delivery of such retitled vehicle titles and Mortgages as soon as practicable
after the Effective Date.

 

(b) The Borrower will, and will cause each of its Subsidiaries to, keep all
Collateral, other than inventory in transit, motor vehicles, residential tanks
and bulk storage tanks, at one or more of the locations set forth on Schedule
5.10 hereto and not remove any such Collateral therefrom except for, (i)
inventory sold in the ordinary course of business; (ii) dispositions of obsolete
or worn out equipment to the extent permitted under this Agreement and the other
Credit Documents; and (iii) the storage of inventory or equipment at locations
within the continental United States other than those described on Schedule 5.10
hereto; provided that (a) this Section 5.10 shall be deemed inapplicable during
the continuation of the Collateral Release Event (as defined below) and (b) the
Borrower shall take all actions necessary for the Administrative Agent’s Lien on
such inventory and equipment to continue to be a perfected first priority Lien
subject to no other Lien other than Permitted Liens. Notwithstanding the
foregoing or anything else contained in this Agreement or any other Credit
Document to the contrary, the parties hereto acknowledge and agree that in the
event the Borrower receives, after the Effective Date, investment grade ratings
for its senior unsecured long-term debt securities (without third-party credit
enhancement) from both S&P (at least BBB-) and Moody’s (at least Baa3), the
security interests granted pursuant to the Collateral Documents will be released
(the “Collateral Release Event”); provided that if either such investment grade
rating from S&P or Moody’s subsequently falls below BB+ or Ba1 respectively, the
Borrower and its Subsidiaries will re-grant the security interests in the
Collateral pursuant to comparable Collateral Documents and no further
ratings-based collateral releases will be permissible.

 

SECTION 5.11. Performance of Obligations; Further Assurances. If an Event of
Default has occurred and is continuing, the Borrower will, and will cause each
of its Subsidiaries to, permit the Administrative Agent on behalf of the
Lenders, if the Administrative Agent or the Required Lenders so elects in their
sole discretion, to pay or perform any of the Borrower’s Obligations hereunder
or under any other Credit Documents and to reimburse the Administrative Agent,
on demand, or, if the Administrative Agent so elects, by the Administrative
Agent making one or more Loans (as the Administrative Agent may elect) on the
Borrower’s behalf and charging the accounts of any Credit Party held by the
Administrative Agent accordingly, for all amounts expended by or on behalf of
the Administrative Agent in connection therewith, and all costs and expenses
incurred by or on behalf of the Administrative Agent in connection therewith.
Subject to the limitations contained in Section 5.13, the Borrower further
agrees to, and cause each of its Subsidiaries to, other than during the
continuation of the Collateral Release Event, execute, deliver or perform, or
cause to be executed, delivered or performed, all such Collateral Documents and
other documents, agreements or acts, as the case may be, as the Administrative
Agent may reasonably request from time to time to create, perfect, continue or
otherwise assure the Administrative Agent with respect to any Lien on all assets
of each Credit Party or created or

 

51



--------------------------------------------------------------------------------

purported to be created by any of the Credit Documents or to otherwise create,
evidence, assure or enhance the Administrative Agent’s and the Lender’s rights
and remedies under, or as contemplated by, the Credit Documents or at law or in
equity.

 

SECTION 5.12. Risk Management Policy. The Borrower will, and will cause each of
its Subsidiaries to, comply, and require its Subsidiaries to comply, with (i)
the retail and wholesale inventory distribution and trading procedures, (ii) the
dollar and volume limits, and (iii) all other material provisions of the Risk
Management Policy.

 

SECTION 5.13. Acquisition of Property and Assets. Subject to the provisions of
Section 5.10 and Article VIII, assets and properties acquired by any Credit
Party after the Effective Date but excluding such period during which the
Collateral Release Event is continuing, consisting of (i) such real properties
as constitute at least seventy-five percent (75%) of the aggregate market value
of the real properties acquired, as determined by the Administrative Agent in
its reasonable discretion, (ii) such motor vehicles as constitute at least
seventy-five percent (75%) of the aggregate market value of the motor vehicles
acquired, as determined by the Administrative Agent in its reasonable
discretion, and (iii) all other material personal property assets acquired (to
the extent that (a) a Lien can be perfected thereon by the filing of UCC
financing statements in the appropriate jurisdictions, and (b) if required by
the Administrative Agent, a Lien can be perfected thereon by possession or other
methods under the UCC), shall be part of the Collateral securing the payment and
performance of the Obligations on which the Administrative Agent shall have a
perfected Lien, and the applicable Credit Party shall execute and deliver, or
cause to be executed and delivered, to the Administrative Agent, at the
Borrower’s reasonable expense, such documents (including, without limitation,
Collateral Documents, UCC financing statements, fixture filings and opinions of
counsel) and other assurances as the Administrative Agent may request in order
to create and perfect Liens in such assets and properties in favor of the
Administrative Agent, subject to no other Liens other than Permitted Liens.
Notwithstanding anything to the contrary set forth above, the conditions set
forth in clauses (i), (ii) and (iii) shall not apply to the acquisition of
assets and properties (whether acquired in one or more related or unrelated
transactions) to the extent that the aggregate purchase price of such assets and
properties does not exceed $10,000,000.

 

SECTION 5.14. ERISA. The Borrower will, and will cause each of its Subsidiaries
to, (i) notify the Administrative Agent promptly of the establishment or joinder
of any Plan, except that prior to the establishment of any “welfare benefit
plan” (as defined in Section 3(1) of ERISA) covering any employee of any Credit
Party or ERISA Affiliate for any period after such employee’s termination of
employment other than such period required by the Consolidated Omnibus Budget
Reconciliation Act of l986 or “defined benefit plan” (as defined in Section
3(35) of ERISA) or joinder of, or contribution to, any “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA), it will obtain the Administrative
Agent’s prior written approval of such establishment; (ii) at all times make
prompt payments or contributions to meet the minimum funding standards of
Section 412 of the Code, with respect to each Plan; (iii) promptly after the
filing thereof, furnish to the Administrative Agent a copy of any report
required to be filed pursuant to Section 103 of ERISA in connection with each
Plan for each plan year, including but not limited to the Schedule B attached
thereto, if applicable; (iv) notify the Administrative Agent promptly of any
“reportable event” (as defined in Section 4043 of ERISA) or any circumstances
arising in connection with any Plan that might constitute grounds for the

 

52



--------------------------------------------------------------------------------

termination thereof by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer the Plan, the initiation of any audit or inquiry by the Internal
Revenue Service or the Department of Labor of any Plan or transaction(s)
involving or related to any Plan, or any “prohibited transaction” as defined in
Section 406 of ERISA or Section 4975(c) of the Internal Revenue Code of 1986, as
amended; (v) notify the Administrative Agent prior to any action that could
result in the assertion of liability under Subtitle E of Title IV of ERISA
caused by the complete or partial withdrawal from any multiemployer plan or to
terminate any defined benefit plan sponsored by a Credit Party or any ERISA
Affiliate; and (vi) promptly furnish such additional information concerning any
Plan as the Administrative Agent may from time to time reasonably request.

 

SECTION 5.15. Environmental Reports. If an Event of Default caused by reason of
a breach of Section 5.07 (as such Section relates to Environmental Laws) shall
have occurred and be continuing, at the request of the Required Lenders through
the Administrative Agent, the Borrower will, and will cause each of its
Subsidiaries to, provide to the Lenders within forty-five (45) days after such
request, at the expense of the Borrower, an environmental site assessment report
for the properties which are the subject of such Event of Default prepared by an
environmental consulting firm acceptable to the Administrative Agent and
consented to by the Borrower (which consent shall not be unreasonably withheld
or delayed), indicating the presence or absence of hazardous materials and the
estimated cost of any compliance or remedial action in connection with such
properties.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Debt. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Debt, except Permitted Debt.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
Permitted Liens.

 

SECTION 6.03. Mergers; Sales of Assets; Sale-Leasebacks and other Fundamental
Changes. (a) The Borrower will not, and will not permit any Subsidiary to, (i)
merge or consolidate with or otherwise acquire, or be acquired by, any other
Person; provided that the Borrower may consummate Permitted Acquisitions; and
(ii) sell, lease or otherwise transfer all or any part of its assets other than,
(a) the sale of inventory in the ordinary course of such Person’s business, (b)
the disposition of obsolete or worn out equipment subject to Section
2.11(b)(iii) hereof, (c) for so long as there exists no Event of Default, the
sale of motor vehicles in the ordinary course of such Person’s business, (d)
sales of assets between Credit Parties and

 

53



--------------------------------------------------------------------------------

(e) the sale of other assets not in the ordinary course of business in an amount
not to exceed $10,000,000 (or $50,000,000 if the Aggregate Combined Commitment
has been reduced (other than pursuant to Article VII) to an amount equal to or
less than $325,000,000) in any Fiscal Year.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any arrangement with any lender or investor or to which such lender or
investor is a party, providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any of its Subsidiaries to such lender or
investor or to any Person to whom funds have been or are to be advanced by such
lender or investor on the security of such property or rental obligations of the
Borrower or any of its Subsidiaries, except for such transactions which,
together with all other such transactions entered into by the Borrower and its
Subsidiaries, involve real and personal property having a fair market value not
exceeding $5,000,000 in the aggregate.

 

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
create any Subsidiary or manufacture any goods, render any services or otherwise
enter into any business which is not substantially similar to that existing on
the Effective Date; provided, however, that the Borrower or any of its
Subsidiaries may engage in, or create one or more Controlled Subsidiaries to
engage in, Midstream Business.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to:

 

(a) subject to clause (b) below, make or permit to exist any loans or advances
to or any other investment in any Person (including any equity holders of the
Borrower or of any of its Affiliates), except (1) investments in (i)
interest-bearing United States Government obligations, (ii) certificates of
deposit issued by or time deposits with any commercial bank organized and
existing under the laws of the United States or any state thereof having capital
and surplus of not less than $25,000,000, (iii) prime commercial paper rated AAA
by S&P or Prime P-1 by Moody’s and (iv) agreements involving the sale and
guaranteed repurchase of United States Government securities, (2) investments in
securities of trade creditors or customers in the ordinary course of business
and consistent with the Borrower’s or such Subsidiaries’ past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers, (3) loans and advances to
directors, employees and officers of the Borrower and the Subsidiaries for bona
fide business purposes, in aggregate amount not to exceed $1,000,000 at any time
outstanding, (4) investments in Inergy Canada Corporation in an amount not to
exceed $5,000,000, (5) investments in the Borrower, (6) the Borrower and the
Subsidiaries may (i) acquire and hold accounts receivables owing to any of them
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) endorse negotiable
instruments held for collection in the ordinary course of business and (iii)
make lease, utility and other similar deposits in the ordinary course of
business, (7) a Subsidiary provided that (i) such Subsidiary is a wholly owned
Subsidiary (directly or indirectly) of the Borrower; (ii) such Subsidiary
guarantees the Obligations under the Credit Agreement and other Credit Documents
pursuant to the Subsidiary Guaranty, (iii) such Subsidiary grants to the
Administrative Agent for the benefit of the Lenders a first priority

 

54



--------------------------------------------------------------------------------

security interest in all assets and properties of such Subsidiary (subject only
to Permitted Liens) in accordance with Section 5.13 pursuant to the Pledge and
Security Agreement and, in the case of real property owned by such Subsidiary, a
Mortgage and (iv) the Capital Stock of such Subsidiary is pledged to the
Administrative Agent for the benefit of the Holders of Secured Obligations
pursuant to the Pledge and Security Agreement, (8) Guaranties permitted under
Section 6.01, (9) Permitted Acquisitions and (10) other investments in an
aggregate amount not to exceed $5,000,000 in any Fiscal Year. All instruments
and documents evidencing such investments shall be pledged to the Administrative
Agent promptly after the relevant Person’s receipt thereof, shall be security
for the Obligations, and shall be Collateral hereunder; and

 

(b) acquire any assets or property of any other Person (other than a Credit
Party) other than (i) pursuant to a Permitted Acquisition, (ii) subject to
Section 5.13, in the ordinary course of business consistent with past practices
and (iii) as part of a Capital Expenditure.

 

SECTION 6.05. Hedging Agreements; Put Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Hedging Agreement,
except (a) Hedging Agreements entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary has actual exposure regardless of maturity (other
than those in respect of Capital Stock of the Borrower or any of its
Subsidiaries), and (b) Hedging Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
Furthermore, the Borrower will not, and will not permit any of its Subsidiaries
to, enter into any put agreement or similar agreement with any other Person
granting such Person put rights or similar arrangements with respect to the
Capital Stock of the Borrower or its Subsidiaries (other than in connection with
compensation arrangements with directors, officers or employees of the Borrower
or any Subsidiary).

 

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or pay any dividends on or make any other
distributions in respect of any membership interests or other equity interests
(other than in connection with compensation arrangements with directors,
officers or employees of the Borrower or any Subsidiary) or redeem or otherwise
acquire any such membership or other equity interests without in each instance
obtaining the prior written consent of the Required Lenders; provided, however,
that (i) any Credit Party which is a Subsidiary of the Borrower may pay
regularly scheduled dividends or make other distributions to the Borrower and
(ii) if no Default or Event of Default exists or would result therefrom, the
Borrower may pay cash distributions, free of any Lien, to its unitholders in an
aggregate amount not to exceed Available Cash.

 

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to any transaction
or arrangement, including without limitation, the purchase, sale or exchange of
property of any kind or the rendering of any service, with any Affiliate, except
in the ordinary course of and pursuant to the reasonable requirements of such
Person’s business and upon fair and reasonable terms substantially as favorable
to such Person as those which would be obtained in a comparable arms-length
transaction with a non-Affiliate except that the following shall be permitted:
(1) investments permitted by Sections 6.04(a)(3)-(7), (2) reasonable and
customary director, officer

 

55



--------------------------------------------------------------------------------

and employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, (3) the existence of, and the performance by any Credit Party of
its obligations under the terms of, any limited liability company, limited
partnership or other Organic Document or securityholders agreement (including
any registration rights agreement or purchase agreement related thereto) to
which it is a party on the Closing Date, and which has been disclosed to the
Lenders as in effect on the Closing Date, and similar agreements that it may
enter into thereafter; provided, however, that the existence of, or the
performance by any Credit Party of obligations under, any amendment to any such
existing agreement or any such similar agreement entered into after the Closing
Date shall only be permitted by this Section 6.07 to the extent not more adverse
to the interest of the Lenders in any material respect than the provisions of
any of such documents and agreements as in effect on the Closing Date and (4)
transactions between and among the Credit Parties. The foregoing shall not
prohibit the creation of, or an arrangement with, a Subsidiary or other
Affiliate in connection with a Permitted Acquisition or other acquisition of
assets and properties pursuant to the terms and conditions of this Agreement,
provided, that the structure of any such proposed transaction is disclosed to
the Administrative Agent and is acceptable to the Administrative Agent in its
reasonable discretion.

 

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that conflicts with any provision of
this Agreement or the other Credit Documents. Furthermore, the Borrower will
not, and will not permit any of its Subsidiaries to, enter into any Debt (other
than Permitted Junior Debt) which contains any covenants (including, without
limitation, a negative pledge on assets that does not permit the Liens securing
the Obligations) more restrictive than the provisions of Articles V and VI, or
enter into any Permitted Junior Debt (other than the Senior Unsecured Notes and
the other Debt described in clause (1)(ii) of the first sentence of the
definition of Permitted Junior Debt) which contains any covenants more
restrictive than the provisions of Article VI or any negative pledge on assets
that does not permit the Liens securing the Obligations.

 

SECTION 6.09. Changes in Accounting Principles; Fiscal Year. The Borrower will
not, and will not permit any of its Subsidiaries to, make any change in its
principles or methods of accounting as currently in effect, except such changes
as are required by GAAP, nor, without first obtaining the Administrative Agent’s
written consent, change its Fiscal Year.

 

SECTION 6.10. Lease Obligations. The Borrower will not, and will not permit any
of its Subsidiaries to, permit the aggregate obligations that are due and
payable during any Fiscal Year under leases or agreements to lease (other than
obligations under Capital Leases) to exceed $20,000,000.

 

SECTION 6.11. Amendments to Organic Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, amend or otherwise modify their
respective Organic Documents in any manner that would affect the Administrative
Agent or the Lenders without the prior written consent of the Administrative
Agent and the Required Lenders, except for amendments or other modifications
that modify administrative provisions or amendments that reflect the issuance,
redemption or transfer of Capital Stock to the extent permitted by and in
accordance with this Agreement and the other Credit Documents.

 

56



--------------------------------------------------------------------------------

SECTION 6.12. Financial Covenants.

 

(a) Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, determined as of the end of each of its fiscal quarters ending
on and after the Effective Date for the period of 4 consecutive fiscal quarters
ending with the end of such fiscal quarter, to be greater than (i) 5.50 to 1.0
as of the end of the fiscal quarters ending December 31, 2004 and March 31, 2005
and (ii) 4.75 to 1.0 as of the end of each fiscal quarter thereafter.

 

(b) Maximum Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio, determined as of the end of each of its fiscal
quarters ending on and after December 31, 2005 for the period of 4 consecutive
fiscal quarters ending with the end of such fiscal quarter, to be greater than
3.75 to 1.0.

 

(c) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters ending
on and after the Effective Date for the period of 4 consecutive fiscal quarters
ending with the end of such fiscal quarter, to be less than 2.5 to 1.0.

 

SECTION 6.13. Permitted Junior Debt and Amendments to Permitted Junior Debt
Documents. The Borrower will not, and will not permit any Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Permitted Junior Debt or any
Debt from time to time outstanding under the Permitted Junior Debt Documents.
Furthermore, the Borrower will not, and will not permit any Subsidiary to, amend
the Permitted Junior Debt Documents or any document, agreement or instrument
evidencing any Debt incurred pursuant to the Permitted Junior Debt Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Debt is issued where such amendment, modification or supplement
provides for the following or which has any of the following effects:

 

(a) increases the overall principal amount of any such Debt or increases the
amount of any single scheduled installment of principal or interest;

 

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

 

(c) shortens the final maturity date of such Debt or otherwise accelerates the
amortization schedule with respect to such Debt;

 

(d) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Permitted Junior Debt Documents or the applicable
covenants in this Agreement; or

 

57



--------------------------------------------------------------------------------

(e) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Permitted Junior Debt Documents or the applicable covenant in this Agreement.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, the
Subsidiary Guaranty, any Pledge Agreement, any other Credit Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, the Subsidiary Guaranty, any other Credit
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.09 or 5.10 or in Article VI (other than Sections 6.07, 6.09,
6.10 and 6.11) or (ii) any of the Credit Documents shall cease in any material
respect to be in full force and effect or shall be declared to be null and void
in whole or in a material part by the final judgment of a court or other
governmental or regulatory authority having jurisdiction or the validity or
enforceability thereof shall be contested by, or on behalf of, any Credit Party;
or any Credit Party shall renounce any of the same or deny that it has any or
further liability under any Credit Document to which it is a party; or any
security interest purported to be created by any Credit Document shall cease to
be, or shall be asserted by any Credit Party not to be, a valid, perfected,
first priority (except as expressly otherwise provided in this Agreement or such
Credit Document) security interest in the Collateral covered thereby;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any Credit Party shall be in breach of any of the
terms or provisions of any other Credit Document (beyond the applicable grace
period with respect thereto, if any), and such failure or breach shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the

 

58



--------------------------------------------------------------------------------

request of any Lender) or (ii) an officer of the Borrower becomes aware of any
such failure or breach;

 

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Debt (other than
Material Debt under Hedging Agreements) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Debt or any trustee
or agent on its or their behalf to cause any Material Debt to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; or any default occurs under any Hedging Agreement that
constitutes Material Debt which default could enable the other counterparty to
terminate the Hedging Agreement; provided that this clause (g) shall not apply
to secured Debt that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Debt;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 (to the extent not covered by insurance) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

 

59



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

 

(m) a Change in Control shall occur.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Credit
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and on behalf of the Holders of Secured Obligations and to exercise such powers
as are delegated to the Administrative Agent by the terms hereof, together with
such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or

 

60



--------------------------------------------------------------------------------

percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vi) the perfection or priority of any of the Liens on
any of the Collateral.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld), to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a

 

61



--------------------------------------------------------------------------------

successor Administrative Agent; provided, that if an Event of Default has
occurred and is continuing, no consent of the Borrower shall be required. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or a Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their capacity as Co-Syndication Agents or Documentation
Agent as it makes with respect to the Administrative Agent in the preceding
paragraph.

 

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Credit Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Credit Documents, with the
consent of the Administrative Agent.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such

 

62



--------------------------------------------------------------------------------

documents. Each Lender agrees that no Holder of Secured Obligations (other than
the Administrative Agent) shall have the right individually to seek to realize
upon the security granted by any Collateral Document, it being understood and
agreed that such rights and remedies may be exercised solely by the
Administrative Agent for the benefit of the Holders of Secured Obligations upon
the terms of the Collateral Documents. In the event that any Collateral is
hereafter pledged by any Person as collateral security for the Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Holders of Secured Obligations
any Credit Documents necessary or appropriate to grant and perfect a Lien on
such Collateral in favor of the Administrative Agent on behalf of the Holders of
Secured Obligations. The Lenders hereby authorize the Administrative Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations and Obligations in respect of Hedging Agreements) at any
time arising under or in respect of this Agreement or the Credit Documents or
the transactions contemplated hereby or thereby; (ii) as permitted by, but only
in accordance with, the terms of the applicable Credit Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Credit Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Secured Obligations herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any Subsidiary
in respect of) all interests retained by the Borrower or any Subsidiary,
including (without limitation) the proceeds of the sale, all of which shall
continue to constitute part of the Collateral.

 

The Lenders and the Borrower irrevocably authorize the Administrative Agent, at
its option and in its discretion, in the event that, at any time, the
Administrative Agent determines that it does not have a perfected Lien on (i)
such fee-owned real properties of the Credit Parties as constitute at least
seventy-five percent (75%) of the aggregate market value of all fee-owned real
properties of the Credit Parties, and/or (ii) such motor vehicles of the Credit
Parties as constitute at least seventy-five percent (75%) of the aggregate
market value of motor vehicles of the Credit Parties, to obtain perfected Liens
on such unencumbered fee-owned real properties and/or unencumbered motor
vehicles as the Administrative Agent deems necessary to reach the seventy-five
percent (75%) aggregate market value threshold. The Borrower shall provide the
Administrative Agent with all information reasonably requested by the
Administrative Agent from time to time related to assets owned by the Credit
Parties, shall cooperate fully with the Administrative Agent with respect to the
performance of due diligence

 

63



--------------------------------------------------------------------------------

and the execution of documents necessary to facilitate such Lien perfection and
shall pay all reasonable costs and expenses incurred by the Administrative Agent
and its counsel in connection therewith.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at Two Brush Creek Blvd., Suite 200, Kansas City,
Missouri 64112, Attention of Brooks Sherman, Chief Financial Officer (Telecopy
No. (816) 531-3685);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1 Bank One Plaza IL 1-0010, Chicago, Illinois 60670,
Attention of Kenneth Fecko (Telecopy No. (312) 385-7096, with copies to JPMorgan
Chase Bank, N.A., 1 Bank One Plaza IL 1-0365, Chicago, Illinois 60670, Attention
of Joseph Giampetrone (Telecopy No. (312) 325-3030); and

 

(iii) if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any

 

64



--------------------------------------------------------------------------------

rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) other than pursuant to a transaction permitted by the terms
of this Agreement or any other Credit Document, release any Guarantor which is a
Material Subsidiary or release all or substantially all of the Collateral which
is subject to the Credit Documents (other than pursuant to the Collateral
Release Event); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

 

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any

 

65



--------------------------------------------------------------------------------

counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this

 

66



--------------------------------------------------------------------------------

Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall agree to be bound
by Section 9.12 hereof.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and

 

67



--------------------------------------------------------------------------------

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(b) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (b)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also

 

68



--------------------------------------------------------------------------------

shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the repayment of the Loans and
the Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

69



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York, but giving effect to federal laws applicable to national
banks.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

70



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information

 

71



--------------------------------------------------------------------------------

includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

[Signature Pages to Follow]

 

72



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INERGY, L.P., as the Borrower

By:

 

INERGY GP, LLC,

its managing general partner

By  

/s/ R. Brooks Sherman, Jr.

   

Name: R. Brooks Sherman, Jr.

   

Title: Senior Vice President and CFO

 

Signature Page to

364-Day Credit Agreement

Inergy, L.P.

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

/s/ Jane Bek Keil

Name:

 

Jane Bek Keil

Title:

 

Director

LEHMAN COMMERCIAL PAPER INC., individually and as Co-Syndication Agent By:  

/s/ Ritam Bhalla

Name:

 

Ritam Bhalla

Title:

 

Authorized Signatory

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Co-Syndication Agent
By:  

/s/ Yann Pirio

Name:

 

Yann Pirio

Title:

 

Vice President

 

Signature Page to

364-Day Credit Agreement

Inergy, L.P.

 